DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-5, 7-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  although Hooley in view of Joyce and further in view of Jung and further in view of Wikimedia disclose a sound bar device, comprising: a sound bar body, said sound bar body comprising a sound bar body length and a sound bar body width, said sound bar body further comprising: a front face intended to emit sound; a vertical spatial deviation point on said front face dividing said front face into left and right portions; a horizontal spatial deviation point dividing said front face into top and bottom portions; and wherein said vertical spatial deviation point and said horizontal spatial deviation point define four discrete curved subsurfaces on said front face, each of said subsurfaces facing in a different general direction; and at least four speaker drivers at least partially in said sound bar body with at least one of said speaker drivers in each of said four subsurfaces on said front face, said at least four speaker drivers comprising a first speaker driver in a first of said subsurfaces configured to emit sound in a first direction, a second speaker driver in a second of said subsurfaces configured to emit sound in a second direction, a third speaker driver in a third of said subsurfaces configured to emit sound in a third direction, and a fourth speaker driver in a fourth of said subsurfaces configured to emit sound in a fourth direction, said at least four .

None of the prior art of record disclose in their entirety or in combination the claimed limitation “wherein said left and right portions of said front face curve in a direction away from said vertical spatial deviation point, and said top and bottom portions of said front face curve in a direction away from said horizontal spatial deviation point such that said front face comprises a continuous surface”

Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651